Citation Nr: 0917922	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a service connected left knee disability.

2.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for a right 
knee disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service connected 
left knee disability.

4.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for a low 
back disability.

5.  Entitlement to service connection for a low back 
disability, to include as secondary to a service connected 
left knee disability.

6.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service connected 
left knee disability.

7.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction is currently with the RO 
in Salt Lake City, Utah.

The issues of entitlement to a disability rating in excess of 
10 percent for the Veteran's service connected left knee 
disability and entitlement to service connection for right 
knee, low back, and bilateral hip disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Veteran has submitted additional evidence since his 
appeal was sent to the Board, but has waived RO review.  



FINDINGS OF FACT

1.  A December 2003 RO decision denied entitlement to service 
connection for a right knee disability; the Veteran did not 
appeal.

2.  Evidence received since the December 2003 RO decision is 
new and material and the Veteran's claim must be reopened.  

3.  A June 2003 RO decision denied entitlement to service 
connection for a low back disability; the Veteran did not 
appeal.

4.  Evidence received since the June 2003 RO decision is new 
and material and the Veteran's claim must be reopened.  

5.  The Veteran does not currently suffer from a bilateral 
ankle disability.  


CONCLUSIONS OF LAW

1.  The December 2003 RO decision that denied entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 (2008).

2.  New and material evidence has been received since the 
December 2003 RO decision and that claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).

3.  The June 2003 RO decision that denied entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 (2008).

4.  New and material evidence has been received since the 
June 2003 RO decision and that claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).

5.  The criteria for entitlement to service connection for a 
bilateral ankle disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran first sought service connection for a right knee 
disability following separation from service, but his claim 
was denied in a March 1969 RO decision.  Since that time, the 
Veteran has repeatedly attempted to reopen his claim, with 
the most recent attempt being denied in a December 2003 
rating decision.  The RO also denied a prior claim for the 
Veteran's low back disability in June 2003.   

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claims because it 
determined that the Veteran's claimed disabilities were not 
shown in service.  Thus, for evidence in this case to be 
considered new and material, it must show that the Veteran's 
low back and right knee disabilities were incurred in service 
or are otherwise etiologically related to his active service.  

The Veteran has asserted in his claim that his low back and 
right knee disabilities were caused by his service connected 
left knee disability.  The Veteran's left knee injury 
provides the in-service incurrence of a disease or injury 
that was the basis for the denial of the Veteran's prior 
claims.  Thus new and material evidence has been presented 
and the Veteran's prior claims for a low back disability and 
a right knee disability must be reopened.  The Board will 
address the issue of entitlement to service connection for 
low back and right knee disabilities in the REMAND portion of 
this opinion.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including degenerative arthritis, 
may be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

The Veteran is seeking service connection for a bilateral 
ankle disability, to include as secondary to a service 
connected left knee disability and Agent Orange exposure.  

The Veteran's service treatment records are negative for any 
complaints of or treatment for ankle problems.  At his 
separation examination in May 1968, the Veteran's feet and 
lower extremities were found to be normal and the Veteran did 
not report any ankle problems.  Additionally, there is no 
evidence of any complaints of or treatment for an ankle 
disability within one year after service.  In the absence of 
any ankle disability in service, service connection must be 
denied on a direct basis.  

Records from the Veteran's Workers' Compensation Claim File 
from ICBM Ground Systems Repair note that he twisted his 
right ankle in a slip and fall accident in October 1996 and 
that he was restricted from prolonged standing or walking in 
November 1997 due to a right foot sprain.  Additionally, at a 
December 2005 Functional Capacity Evaluation, the Veteran 
complained of bilateral ankle pain.  However, it does not 
appear that the Veteran has ever been diagnosed with a 
chronic bilateral ankle disability.

The Veteran was afforded a VA examination in May 2005.  At 
that examination, the Veteran stated that he has been having 
ankle pain that started after he was in the military in 1968.  
He complained of instability and pain with weight bearing 
activities.  He also reported that his ankles roll easily and 
that he twists his ankles frequently, which has caused him to 
fall in the past.  He also noted that he broke his right 
ankle "years ago", but that it healed well.  

On examination, ankle dorsiflexion was slightly limited, but 
range of motion was otherwise normal.  Both ankles were 
stable to anterior and posterior drawer and there was no 
tenderness to palpation or effusion over the joints.  Motor 
strength and sensation were intact in both lower extremities.  
He had 2+ patellar reflexes and trace Achilles reflexes 
bilaterally.  The examiner noted the Veteran's reported 
history of ankle pain, but concluded that the examination was 
essentially normal, with no evident acute or chronic 
condition.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  While the Veteran has complained 
of experiencing ankle pain, "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Thus, as the Veteran does not 
suffer from a current ankle disability, entitlement to 
service connection, to include as secondary to the Veteran's 
service connected left knee disability, is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in May 2005 and March 2006 that informed him 
of how to substantiate his claim and of the claimant's and 
VA's respective duties for obtaining evidence.  The Veteran 
was also informed of how VA assigns disability ratings and 
effective dates.  

However, the March 2006 notice letter was not provided to the 
Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in May 
2006.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded a VA examination and opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the Veteran's 
claims for entitlement to service connection for right knee 
and low back disabilities are reopened.

Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to the Veteran's service 
connected left knee disability, is denied.  


REMAND

The Veteran is seeking entitlement to a disability rating in 
excess of 10 percent for a service connected left knee 
disability.  

The report of a March 2007 VA examination notes that the 
Veteran's orthopedic surgeon believes that the Veteran will 
require a total left knee replacement.  The Veteran has 
submitted the second page of a September 2007 operative 
report prepared by the Veteran's orthopedic surgeon which 
appears to detail a total knee replacement of the left knee 
in August 2007, but as the first page is missing, the Board 
is unable to determine the exact nature of the surgery.

The Board requires the full report. 

Replacement of the knee joint with a prosthesis warrants 
assignment of a 100 percent evaluation for a period of one 
year following implantation of the prosthesis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following discharge from the hospital under the 
provisions of 38 C.F.R. § 4.30.  38 C.F.R. § 4.71a, 
Prosthetic Implants, Note (1).  Thereafter, a minimum 30 
percent disability evaluation will be assigned.  

Accordingly, a remand is required to obtain additional 
medical records to determine if the Veteran did in fact 
undergo a total left knee replacement surgery.  Additionally, 
the Veteran should be afforded a new VA examination of his 
left knee to determine his current level of disability.  

During the appellate process, the United States Court of 
Veterans Appeals issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which clarified what notice is 
required in increased rating claims.  On remand, the Veteran 
should be provided with notice that meets the requirements 
set forth in Vazquez-Flores.  

The Veteran is also currently seeking service connection for 
right knee, low back, and bilateral hip disabilities, which 
he has alternately asserted were caused by his service 
connected left knee disability and exposure to Agent Orange.

In a November 2005 opinion, a VA examiner concluded that the 
Veteran's right knee, low back, and bilateral hip pain "is 
not caused by or a result of the left knee patellectomy."

However, not only can service connection be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder, 
any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected disease, will 
be service-connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Here, the VA examiner did not address the issue of whether 
the Veteran's right knee, low back, and bilateral hip 
disabilities have been aggravated by his left knee 
disability.  Accordingly, the case must be remanded for a 
medical opinion addressing the issue of whether the Veteran's 
right knee, low back, and bilateral hip disabilities were 
increased in severity by the Veteran's left knee disability 
beyond the natural progress of these disabilities.  If so, 
the examiner must also determine, if possible, the original 
degree of disability that existed prior to the aggravation.  

Additionally, prior to the examination, the Veteran should be 
provided with detailed notice concerning what is required to 
establish secondary service connection, particularly 
secondary service connection based on aggravation of a non-
service connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
appropriate VCAA notice, including notice 
that meets the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, the Veteran should be 
provided with notice explaining the most 
current regulations for establishing 
secondary service connection and 
aggravation, including the requirement 
that a baseline level of severity of the 
non-service connected disability prior to 
aggravation must be established.  See 
38 C.F.R. § 3.310 (2008).  

2.  The RO should make all reasonable 
efforts to obtain any additional medical 
records related to the Veteran's left knee 
disability, in particular, records 
relating to the possible total left knee 
replacement surgery performed in August 
2007 by Dr. J.H.  

3.  The Veteran should be afforded another 
VA examination of his left knee disability 
to determine the current level of severity 
as well as an examination of his right 
knee, low back, and bilateral hip 
disabilities.  

The examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, if any.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's right knee, low back, 
and bilateral hip disabilities (if any) 
were increased in severity beyond the 
nature course of the disabilities due to 
the Veteran's left knee disability.  If 
the examiner determines that the Veteran's 
right knee, low back, and bilateral hip 
disabilities were aggravated by the left 
knee disability, the examiner should 
determine, if possible the baseline 
severity of the right knee, low back, and 
bilateral hip disabilities before they 
were first aggravated by the left knee 
disability.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

4.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


